A Case 3:20-cr-00452-HZ Document5 Filed 09/24/20 Page 1 of 2

FILEDE4 SEP 20 16:°°7USDC-ORP

UNITED STATES DISTRICT COURT U NDER SEAL

DISTRICT OF OREGON
PORTLAND DIVISION
UNITED STATES OF AMERICA 3:20-cr- LIV 57 - 42
v. INDICTMENT
ANTHONY NICHOLA LEUCI. 18 U.S.C. § 231(a)(3)
Defendant.
THE GRAND JURY CHARGES:
COUNT 1
(Civil Disorder)

(18 U.S.C. § 231(a)(3))

On or about May 31, 2020, in the District of Oregon, during a civil disorder, defendant
ANTHONY NICHOLA LEUCI, knowingly committed a violent act for the intended purpose
of obstructing, impeding and interfering with law enforcement officers who were lawfully
engaged in the lawful performance of their official duties incident to and during the commission

of a civil disorder, and that such civil disorder in any way or degree obstructed, delayed and

Indictment Page I
Case 3:20-cr-00452-HZ Document5 Filed 09/24/20 Page 2 of 2

adversely affected commerce and the movement of any article or commodity in commerce;
In violation of Title 18, United States Code, Section 23 1(a)(3).

Dated: September? ¥ , 2020. A TRUE BILL.

 

 

OFFICIATING FOREPERSON _

Presented by:

BILLY J. WILLIAMS
United States Attorney

  

HOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney

Indictment Page 2
